ST. PAUL, J.
The question of law involved in this case is certified to the Supreme Court.
February 9, 1910.
ST. PAUL, J. — This case was certified to the Supreme Court, and the question submitted whether under Act 68 of 1908 the holder and discounter of the note sued on can recover the face .value thereof notwithstanding that the note had been discounted at a higher rate of interest than 8%.
That Court answered that “the note sued on is not usurious. ” This entitles plaintiff to an affirmance of the judgment appealed from.
Judgment affirmed.